DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-063527, filed on March 31, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recognition part configured to recognize and a generating part configured to generate as in SPEC (page 11) in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 is not a statutory category under Step 1. 
Re claim 9, recites “A computer-readable storage medium on which a program is stored to execute a computer mounted on a vehicle to:…..
Under Step 1 claim 9 is a not a statutory category. 
Claim 9 recites “A computer-readable storage medium on which a program is stored to execute a computer mounted on a vehicle to”. As mentioned a computer storage medium as in the specification (page 11).  The “A computer readable storage medium” is the same situation of the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, “The computer readable storage medium may be any available medium that can be accessed by the computer or a data storage device, such as a server or a data center, which is integrated with one or more available media. The available medium may be a magnetic medium (for example, a floppy disk, a hard disk, a magnetic tape), an optical medium (for example, a DVD), a semiconductor medium (for example, a solid state disk (SSD)), or the like”. Since the specification only provides examples of what the computer storage medium can be, it does not limit it to non-transitory readable medium. Software per se and transitory signals per se are not statutory categories. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sung et al (US 2020/0377079 A1).

Regarding claim 1, Sung discloses a vehicle control method, comprising: (see Sung paragraph “0008” “the vehicle front detection result and the vehicle side detection result are processed by one controller to perform the collision avoidance control of the vehicle”),
recognizing an object present around a vehicle (see Sung paragraph “0012” “a vehicle includes a forward detection sensor configured to detect at least one of a target vehicle in front of the vehicle and other object; a side detection sensor 201 configured to detect an object located at least one of a left-side or right-side of the vehicle”),
generating one or a plurality of target trajectories along which the vehicle is to travel on the basis of the recognized object (see Sung paragraph “0012” “a third controller configured to determine possibility of avoiding driving of the vehicle with respect to the target vehicle based on a result of detecting the target vehicle and the other object of the forward detection sensor and a result of detecting the object of the side detection sensor; an integrated controller configured to determine a final avoidance possibility for the target vehicle based on the possibility of forward avoidance determined by the first controller and the possibility of side avoidance determined by the second controller, and adjust a control amount of collision avoidance of the vehicle by comparing the possibility of avoiding driving determined by the third controller with the determined final avoidance possibility”),
automatically controlling driving of the vehicle on the basis of the generated target trajectory (see Sung figure 5 and paragraphs “0012-0013” “the first controller may determine a left-side avoidance area and right-side avoidance area with respect to the detected target vehicle, and determine the possibility of forward avoidance of the vehicle with respect to the target vehicle based on the determined avoidance area” and via paragraphs “0024-0027”),

    PNG
    media_image1.png
    601
    409
    media_image1.png
    Greyscale

calculating a region betwee

    PNG
    media_image2.png
    825
    477
    media_image2.png
    Greyscale

Figure 5
and automatically controlling the driving of the vehicle on the basis of a remaining target trajectory remained without being excluded (see Sung paragraphs “0024-0027” “What the side detection sensor 201 senses, as shown in FIG. 5, may be other vehicles 5 and 6 driving in the left lane or the right lane of the driving vehicle 1. That is, it may be other vehicles 5, 6 running on the left or right side of the vehicle 1 or other vehicles 5, 6 approaching from the left rear side or the right rear side of the vehicle 1” and “The first controller 110 determines a left-side avoidance area and a right-side avoidance area with respect to the target vehicle 2 detected in front of the vehicle 1 (1020). The possibility of forward avoidance of the vehicle 1 with respect to the target vehicle 2 may be determined by determining a avoidance path of the vehicle 1 as a left-side avoidance area or a right-side avoidance area (1040)”).
But Sung fails to explicitly teach a first virtual line, which passes through a reference point using the vehicle as a reference and a first point present in the vicinity of an outer edge of the recognized object, and a second virtual line, which passes through the reference point and a second point present in the vicinity of the outer edge of the object and different from the first point.
However Sung teaches detecting the front vehicle and the side vehicle to avoid any collision and generate a safe path where it can do a lane change safely using virtual lines which detects the size of the vehicle ahead or aside for accurate determination for collision avoidance  (see at least figure 5 and paragraphs “0024-0027”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle and method of controlling thereof of Sung to generate virtual lines which corresponds to detecting the size of the vehicle ahead or to the side of the own vehicle in order to avoid any collision with adjacent/front vehicle which is known in the art that any vehicle detection detects the shape of the vehicle in order to know exactly the position of the adjacent/front vehicle to make a safe maneuver.

Regarding claim 3, Sung discloses calculating a risk region that is a region of a risk distributed around the object, and inputting the risk region to a model that determines the target trajectory according to the risk region, and generating the one or the plurality of target trajectories on the basis of an output result of the model to which the risk region has been input (see Sung and paragraphs “0081-0085” regarding adjusting the speed of the vehicle according to the risk of collision so as to reduce the speed in case of high risk of collision “The speed adjusting unit 70 can adjust the driving speed of the vehicle 1 under the control of the integrated controller 100, and when the risk of collision between the vehicle 1 and another object is high, the driving speed of the vehicle 1 may be reduced.” And via figure 5 and paragraphs “0094-0097” regarding showing the risk region to a model such as other vehicles 5 and 6 running on the left or right lane and determines a left-side avoidance area and a right-side avoidance area with respect to the target vehicle 2 “What the side detection sensor 201 senses, as shown in FIG. 5, may be other vehicles 5 and 6 driving in the left lane or the right lane of the driving vehicle 1. That is, it may be other vehicles 5, 6 running on the left or right side of the vehicle 1 or other vehicles 5, 6 approaching from the left rear side or the right rear side of the vehicle 1.”).

Regarding claim 6, Sung discloses  wherein, when the object recognized is a preceding vehicle that is traveling in front of the vehicle in a lane on which the vehicle is present, a setting of a region behind the preceding vehicle as the traveling avoidance region is not performed (see Sung paragraphs “0097-0100” regarding maintaining a distance to the front vehicle via adjusting the speed and setting a region behind the preceding vehicle as the travelling avoidance which is not perform (i.e. the possibility of forward avoidance may be determined by the vehicle 1 avoiding the target vehicle 2 through the right-side avoidance path {circle around (1)}) “the first controller 110 determines whether the object is located in the right-side avoidance area of the target vehicle 2 based on the front detection result of the vehicle 1 of the forward detection sensor 200. If the object is not located in the right-side avoidance area, the possibility of forward avoidance may be determined by the vehicle 1 avoiding the target vehicle 2 through the right-side avoidance path {circle around (1)}”).

Regarding claim 7, Sung discloses wherein, when a lane change of the vehicle is performed, a calculation of the traveling avoidance region, and an exclusion of the target trajectory present in the traveling avoidance region from the one or the plurality of target trajectories that were generated, are performed (see Sung paragraphs “0110-0113” “As a result of the side detection by the side detection sensor 201, when the other vehicles 5 and 6 are not located in the right and left sides of the vehicle 1, the vehicle 1 may perform lane change for avoiding the target vehicle 2 through the right lane change path {circle around (3)} and the left lane change path {circle around (4)}, and in this case, as illustrated in FIG. 6, the second controller 120 may set a data flag for possibility of collision avoidance to “1””).

Regarding claim 8, Sung discloses a vehicle control device, comprising: (see Sung paragraph “0008” “the vehicle front detection result and the vehicle side detection result are processed by one controller to perform the collision avoidance control of the vehicle”),
a recognition part configured to recognize an object present around a vehicle (see Sung paragraph “0012” “a vehicle includes a forward detection sensor configured to detect at least one of a target vehicle in front of the vehicle and other object; a side detection sensor 201 configured to detect an object located at least one of a left-side or right-side of the vehicle”),
a generating part configured to generate one or a plurality of target trajectories along which the vehicle is to travel on the basis of the object recognized by the recognition part (see Sung paragraph “0012” “a third controller configured to determine possibility of avoiding driving of the vehicle with respect to the target vehicle based on a result of detecting the target vehicle and the other object of the forward detection sensor and a result of detecting the object of the side detection sensor; an integrated controller configured to determine a final avoidance possibility for the target vehicle based on the possibility of forward avoidance determined by the first controller and the possibility of side avoidance determined by the second controller, and adjust a control amount of collision avoidance of the vehicle by comparing the possibility of avoiding driving determined by the third controller with the determined final avoidance possibility”),
and a driving controller configured to automatically control driving of the vehicle on the basis of the target trajectory generated by the generating part (see Sung figure 4a&5 and paragraphs “0012-0013” “the first controller may determine a left-side avoidance area and right-side avoidance area with respect to the detected target vehicle, and determine the possibility of forward avoidance of the vehicle with respect to the target vehicle based on the determined avoidance area” and via paragraphs “0024-0027”),

    PNG
    media_image1.png
    601
    409
    media_image1.png
    Greyscale

wherein the generating part calculates a region between apath where it can do a lane change safely using virtual lines which detects the size of the vehicle ahead or aside for accurate determination for collision avoidance and also see paragraphs “0024-0027” “Further, the method may further include determining avoidance path for the vehicle to avoid in the determined left-side avoidance area or the right-side avoidance area, and determining the possibility of forward avoidance of the vehicle may comprise determining whether an object is located in the left-side avoidance area of the target vehicle based on a result of forward detecting, and determining the possibility of forward avoidance as avoiding the target vehicle through the determined left avoidance path when the object is not located in the left-side avoidance area”),

    PNG
    media_image2.png
    825
    477
    media_image2.png
    Greyscale

Figure 5
and the driving controller automatically controls driving of the vehicle on the basis of a remaining target trajectory remained without being excluded by the generating part (see Sung paragraphs “0024-0027” “What the side detection sensor 201 senses, as shown in FIG. 5, may be other vehicles 5 and 6 driving in the left lane or the right lane of the driving vehicle 1. That is, it may be other vehicles 5, 6 running on the left or right side of the vehicle 1 or other vehicles 5, 6 approaching from the left rear side or the right rear side of the vehicle 1” and “The first controller 110 determines a left-side avoidance area and a right-side avoidance area with respect to the target vehicle 2 detected in front of the vehicle 1 (1020). The possibility of forward avoidance of the vehicle 1 with respect to the target vehicle 2 may be determined by determining a avoidance path of the vehicle 1 as a left-side avoidance area or a right-side avoidance area (1040)”).
But Sung fails to explicitly teach a first virtual line, which passes through a reference point using the vehicle as a reference and a first point present in the vicinity of an outer edge of the recognized object, and a second virtual line, which passes through the reference point and a second point present in the vicinity of the outer edge of the object and different from the first point.
However Sung teaches detecting the front vehicle and the side vehicle to avoid any collision and generate a safe path where it can do a lane change safely using virtual lines which detects the size of the vehicle ahead or aside for accurate determination for collision avoidance (see at least figure 5 and paragraphs “0024-0027”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle and method of controlling thereof of Sung to generate virtual lines which corresponds to detecting the size of the vehicle ahead or to the side of the own vehicle in order to avoid any collision with adjacent/front vehicle which is known in the art that any vehicle detection detects the shape of the vehicle in order to know exactly the position of the adjacent/front vehicle to make a safe maneuver.
Regarding claim 9, Sung discloses a computer-readable storage medium on which a program is stored to execute a computer mounted on a vehicle (see Sung paragraphs “0008” and “0141” “the vehicle front detection result and the vehicle side detection result are processed by one controller to perform the collision avoidance control of the vehicle”),
recognize an object present around the vehicle (see Sung paragraph “0012” “a vehicle includes a forward detection sensor configured to detect at least one of a target vehicle in front of the vehicle and other object; a side detection sensor 201 configured to detect an object located at least one of a left-side or right-side of the vehicle”),
generate one or a plurality of target trajectories along which the vehicle is to travel on the basis of the recognized object (see Sung paragraph “0012” “a third controller configured to determine possibility of avoiding driving of the vehicle with respect to the target vehicle based on a result of detecting the target vehicle and the other object of the forward detection sensor and a result of detecting the object of the side detection sensor; an integrated controller configured to determine a final avoidance possibility for the target vehicle based on the possibility of forward avoidance determined by the first controller and the possibility of side avoidance determined by the second controller, and adjust a control amount of collision avoidance of the vehicle by comparing the possibility of avoiding driving determined by the third controller with the determined final avoidance possibility”),
automatically control driving of the vehicle on the basis of the generated target trajectory (see Sung figure 5 and paragraphs “0012-0013” “the first controller may determine a left-side avoidance area and right-side avoidance area with respect to the detected target vehicle, and determine the possibility of forward avoidance of the vehicle with respect to the target vehicle based on the determined avoidance area” and via paragraphs “0024-0027”),

    PNG
    media_image1.png
    601
    409
    media_image1.png
    Greyscale

calculate a region between aforward detecting, and determining the possibility of forward avoidance as avoiding the target vehicle through the determined left avoidance path when the object is not located in the left-side avoidance area”),

    PNG
    media_image2.png
    825
    477
    media_image2.png
    Greyscale

Figure 5
and automatically control the driving of the vehicle on the basis of a remaining target trajectory remained without being excluded (see Sung paragraphs “0024-0027” “What the side detection sensor 201 senses, as shown in FIG. 5, may be other vehicles 5 and 6 driving in the left lane or the right lane of the driving vehicle 1. That is, it may be other vehicles 5, 6 running on the left or right side of the vehicle 1 or other vehicles 5, 6 approaching from the left rear side or the right rear side of the vehicle 1” and “The first controller 110 determines a left-side avoidance area and a right-side avoidance area with respect to the target vehicle 2 detected in front of the vehicle 1 (1020). The possibility of forward avoidance of the vehicle 1 with respect to the target vehicle 2 may be determined by determining a avoidance path of the vehicle 1 as a left-side avoidance area or a right-side avoidance area (1040)”).
But Sung fails to explicitly teach a first virtual line, which passes through a reference point using the vehicle as a reference and a first point present in the vicinity of an outer edge of the recognized object, and a second virtual line, which passes through the reference point and a second point present in the vicinity of the outer edge of the object and different from the first point.
However Sung teaches detecting the front vehicle and the side vehicle to avoid any collision and generate a safe path where it can do a lane change safely using virtual lines which detects the size of the vehicle ahead or aside for accurate determination for collision avoidance (see at least figure 5 and paragraphs “0024-0027”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle and method of controlling thereof of Sung to generate virtual lines which corresponds to detecting the size of the vehicle ahead or to the side of the own vehicle in order to avoid any collision with adjacent/front vehicle which is known in the art that any vehicle detection detects the shape of the vehicle in order to know exactly the position of the adjacent/front vehicle to make a safe maneuver.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sung et al (US 2020/0377079 A1) in view of Nepomuceno et al (US 10,872,379 B1).

Regarding claim 4, Sung fails to explicitly teach wherein the model is a machine learning model learned to output the target trajectory when the risk region is input.
However Nepomuceno teaches wherein the model is a machine learning model learned to output the target trajectory when the risk region is input (see Nepomuceno col 24; lines 41-51 “Some embodiments described herein may include automated machine learning to determine hazardous areas, determine collision risk levels of the hazardous areas, identify relevant collision risk factors of the hazardous areas, automatically engage or disengage autonomous vehicle control features, determine which autonomous features should be preferably engaged or disengaged, optimize vehicle, bicycle, or pedestrian routes to avoid hazardous areas, generate or update electronic or virtual navigation maps, generate alerts to vehicles, drivers, bikers, or pedestrians, and/or perform other functionality as described elsewhere herein”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle and method of controlling thereof of Sung to mitigate the risk and improve the safety of the areas for vehicle drivers and passengers (see Nepomuceno col 24; lines 41-51).
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664